Conrad, J.,
delivering the opinion of the court:
The court followed with care the testimony of the witnesses and have listened attentively to all that has been said by counsel in the case, but we fail to see where any negligence has been shown on the part of the defendant that would render him liable for any injuries resulting to plaintiff.
[1, 2] The court always feels the greatest reluctance in taking a case from a jury, but it is the court’s duty to do so when plaintiff has failed to show any negligence upon the part of the defendant. The court is of the opinion that the evidence presented by the plaintiff clearly shows that the defendant at the time of the accident was in the exercise of all the care that a reasonably prudent man would or could have exercised under the circumstances.
We feel it our duty, therefore, to grant a nonsuit.
Mr. Anderson:—If your Honors please, the plaintiff refuses to accept a nonsuit.
Conrad, J., charging the jury:
For the reasons stated in the opinion the court has just announced, we direct you to find a verdict for the defendant.
Verdict for defendant.